NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-1330
                                       ___________

                                 HELENE ROBINSON,
                                               Appellant

                                             v.

                                   PNC BANK
                     _______________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                                (D. N.J. No. 2-14-cv-05676)
                      District Judge: Honorable Stanley R. Chesler
                     _______________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 November 20, 2015

          Before: CHAGARES, KRAUSE and GREENBERG, Circuit Judges

                               (Filed: November 23, 2015)

                                        _________

                                        OPINION*
                                        _________


PER CURIAM

       Helene Robinson appeals, pro se, from the District Court’s order denying her


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
application for an Order to Show Cause. For the reasons that follow, we will affirm.

       Because we write primarily for the parties, who are familiar with the facts and

procedural history of this case, we set forth as brief a summary as possible here. As there

is an issue regarding the scope of this appeal, we must provide a somewhat detailed

recitation of the procedural history of two related civil actions filed by Robinson. The

cause of action underlying the appeal concerns allegations of fraudulent lending practices

in connection with Robinson’s purchase of an automobile from Linden Volkswagen

(“Linden VW”) on March 26, 2011. Linden VW assigned its sales contract with

Robinson to PNC Bank (“PNC”). In December 2013, Robinson brought an action

against Linden VW and PNC. See Robinson v. PNC Bank, et al., D.N.J. Civ. No. 13-cv-

07818. In that action, Robinson alleged that Linden VW: failed to disclose certain

financial terms of the Retail Installment Sales Contract (“RISC”) she had signed for the

purchased vehicle; had not signed the Retail Sales Order; and refused to rescind the

contract when requested to do so. See App. 18. PNC was presumably named in the

action because it was an assignee of the RISC.

       Given that the sales contract contained a broad arbitration provision, Linden VW

moved to dismiss the complaint under Fed. R. Civ. P. 12(b)(6), and to compel arbitration

pursuant to the Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 2 - 16. In a Memorandum

Opinion and Order entered on April 30, 2014, the District Court granted the motion. The

court dismissed the complaint without prejudice as to Linden VW, and compelled the


                                             2
parties to submit their dispute to arbitration in accordance with their agreement.

Robinson and PNC subsequently agreed to dismissal of the action as well, and to

arbitration of all claims and disputes between them in the arbitration of Robinson’s

claims against Linden VW before the Honorable Richard C. Camp, as arbitrator. The

District Court entered the Stipulation and Order of Dismissal on June 17, 2014. Under

the Dealer Agreement, PNC then tendered its defense to Linden VW, which agreed to

indemnify PNC and to represent its interests in the arbitration.

       Unhappy with PNC’s demand on Linden VW, Robinson complained to Judge

Camp that Linden VW’s agreement to indemnify and defend PNC created an appearance

of impropriety. Judge Camp rejected Robinson’s contention that a conflict of interest

resulted from PNC tendering its defense to Linden VW, and scheduled arbitration for

September 12, 2014. Robinson failed to appear at the arbitration; instead, she submitted

a letter to Judge Camp asserting, inter alia, that there was collusion between Judge Camp

and Linden VW. See App. 44-45. Although Judge Camp originally dismissed the

arbitration because of Robinson’s failure to appear, he notified the parties on October 16,

2014, that he was not dismissing the arbitration, and he requested that the parties advise

him of their intent to pursue their claims. See App. 122. By letter dated October 30,

2014, PNC advised Judge Camp of its intent to proceed in arbitration with its

counterclaim against Robinson for her failure to make payments under the RISC. It does

not appear that Robinson responded to Judge Camp; rather, she filed a motion seeking to

reopen her civil action and to have Judge Camp removed as arbitrator with arbitration to
                                             3
start anew.

       In the meantime, Robinson filed a second action seeking to hold PNC liable for

having tendered its arbitration defense to Linden VW. See Robinson v. PNC Bank,

D.N.J. Civ. No. 14-cv-05676. Robinson also requested that the two actions be

consolidated. PNC sought to have the complaint dismissed pursuant to Fed. R. Civ. P.

12(b)(6). Robinson responded to PNC’s filing with, inter alia, a motion to amend her

complaint and a motion to have the two actions consolidated. She also filed a motion for

an order compelling PNC to appear in open court to show cause why a sanction of

official attorney misconduct should not be issued against it for “knowingly and

intentionally misrepresenting facts to the court [it] know[s] to be false.” See Mot. at 1

(D. Ct. Docket Entry # 15). In an order entered on January 8, 2015, the District Court

denied Robinson’s application for a show cause order after concluding that she failed to

demonstrate, as required by L. Civ. R. 65.1, that her request should proceed in an

expedited fashion. Given Robinson’s failure to demonstrate that emergency relief was

warranted, the court advised her that it would entertain an application made in accordance

with motion practice under the local rules. See App. 123. No such motion was filed.

       In a Memorandum Opinion and Order entered on January 21, 2015, the District

Court granted PNC’s motion and dismissed the complaint. The District Court concluded

that, although Robinson cited numerous federal statutes, her complaint failed to state an

actionable violation of any of them. With respect to Robinson’s allegations relating to

the arbitration proceedings, the court determined that she failed to state a claim for relief
                                              4
insofar as she had not stated a conflict of interest between any of the parties, nor did she

identify any ethical conflict arising out of PNC’s exercise of its contractual right to tender

its defense to Linden VW. The court also denied Robinson’s motion for leave to amend

her complaint on the ground of futility. In light of the foregoing, the District Court

denied the consolidation request – which was filed in both actions – as moot. In this

same order, the District Court addressed Robinson’s motion to reopen civil action No.

13-cv-07818 and to replace the arbitrator. The court noted that Robinson failed to

identify any inappropriate conduct or relationship involving Judge Camp, or any facts to

support her allegation of “extreme bias, prejudice and unfair practices.” The court further

noted that, to the extent Robinson “wishes to challenge any determination made in the

arbitration proceedings, such an argument would be appropriate once a motion to confirm

or deny the arbitration award is made.” See App. 5-6.

         Robinson filed a notice of appeal on January 30, 2015. In her notice, Robinson

referenced only the caption and docket number for civil action No. 14-cv-5676, and only

the District Court’s order entered on January 8, 2015.1 In her Informal Brief, however,


1
    The notice of appeal states in its entirety:

            Notice is hereby given that Helene R. Robinson, Plaintiff pro-se, in the
         above named case hereby appeal (sic) to the United States Court of Appeal
         for the Third Circuit from an Application for the Issuance of an Order to
         Show Cause, Docket Entry 15, Judge Stanley R. Chesler entered in this
         action on 01-08-15.

App. 15.

                                                   5
Robinson states that she is appealing the District Court’s order entered on April 30, 2014,

compelling arbitration in No. 13-cv-07818, as well as the order entered by the District

Court in No. 14-cv-05676 on January 8, 2015, and the order entered in both actions on

January 21, 2015. As relief, Robinson asks the Court to “remand Complaint 13-7818

back to the lower Court for de novo review.” See Informal Br. at 21. PNC objects to

Robinson’s attempt to cast so wide a jurisdictional net with her brief.

       “[I]t is well established that we have an independent duty to satisfy ourselves of

our appellate jurisdiction regardless of the parties’ positions,’” Papotto v. Hartford Life

& Accident Ins. Co., 731 F.3d 265, 269 (3d Cir. 2013) (quoting Kreider Dairy Farms,

Inc. v. Glickman, 190 F.3d 113, 118 (3d Cir. 1999)), and the scope of our review

concerning questions of our own jurisdiction is plenary. United States v. Pelullo, 178
F.3d 196, 200 (3d Cir.1999). We begin our analysis with Robinson’s notice of appeal.

Federal Rule of Appellate Procedure 3 requires that a valid notice of appeal specify the

party taking the appeal, designate the order being appealed, and name the court to which

the appeal is taken. See Fed. R. App. P. 3(c)(1)(A)-(C). To be certain, “the Supreme

Court has made clear that Rule 3’s requirements are to be construed liberally,” Witasick

v. Minn. Mut. Life Ins. Co., No. 14-1150, 2015 WL 5730009, at *4 (3d Cir. Oct. 1, 2015)

(citing Smith v. Barry, 502 U.S. 244, 248 (1992)), and this admonition has “special force

where pro se litigants are concerned.” Id. at *4 n.6 (citing Powell v. Symons, 680 F.3d
301, 306 n.2 (3d Cir. 2012)). Nonetheless, as we have recently reiterated, “[t]his rule is

‘jurisdictional in nature’ and ‘[we] may not waive its jurisdictional requirements, even for
                                             6
good cause.’” Id. at *4 (quoting Massie v. U.S. Dep’t of Hous. & Urban Dev., 620 F.3d
340, 348 (3d Cir. 2010).

       It is clear from her notice that Robinson is the party taking the appeal. Likewise,

there is no question that this Court is the destination of her appeal. We do not hesitate,

however, to conclude that Robinson’s filing woefully fails to provide notice – sufficient

or otherwise – of an intent to appeal any order in No. 13-cv-07818. As noted previously,

her notice of appeal does not reference the caption, docket number, or any order entered

in that action. Robinson’s two civil actions have not been consolidated, and she proved

herself capable of having a filing docketed in both actions when she sought to have the

District Court consider a request in both proceedings. See D. Ct. Docket Entry # 31 in

No. 13-cv-07818; D. Ct. Docket Entry # 9 in No. 14-cv-05676. Additionally, Linden

VW is not named on the notice nor was its counsel served with a copy of the notice of

appeal. Accordingly, we conclude that we do not have jurisdiction to review the District

Court’s Orders entered in No. 13-cv-07818 on April 30, 2014, and January 21, 2015.2


2
  We note that we would be without jurisdiction to review these orders in any event.
With respect to the District Court’s order compelling arbitration, that decision is final
within the meaning of FAA, 9 U.S.C. § 16(a)(3), and we have appellate jurisdiction
pursuant to 28 U.S.C. § 1291 when a notice of appeal is timely filed. See Green Tree
Fin, Corp.-Alabama v. Randolph, 531 U.S. 79, 89 (2000) (holding that an order
compelling arbitration and dismissing all other claims is final and immediately
appealable); see also Blair v. Scott Specialty Gases, 283 F.3d 595, 602 (3d Cir. 2002)
(same even where the order dismissed the case without prejudice). Even assuming
arguendo that the District Court’s order compelling arbitration became final with the
entry of the Stipulation of Dismissal in Favor of Arbitration of Claims on June 13, 2014,
Robinson’s notice of appeal, filed on January 30, 2015, was filed well beyond the
mandatory and jurisdictional 30-day period. See Fed. R. App. P. 4(a)(1)(A); Bowles v.
                                              7
       We now turn our attention to the orders entered by the District Court on January 8,

2015 and January 21, 2015 in No. 14-cv-05676. As noted, Robinson specifically

referenced the District Court’s January 8th order in her notice of appeal; thus, her notice

is valid as to that order. We reject PNC’s contention that we do not have jurisdiction to

review that order because it is not final within the meaning of § 1291. “Under the

‘merger rule,’ prior interlocutory orders merge with the final judgment in a case, and the

interlocutory orders (to the extent that they affect the final judgment) may be reviewed on

appeal from the final order.” Koppers Co. v. Aetna Cas. & Sur. Co., 158 F.3d 170, 173

n.2 (3d Cir. 1998) (citing In re Westinghouse Secs. Litig., 90 F.3d 696, 706 (3d Cir.

1996)). There is no dispute that the January 21st order is a final order as it relates to No.

14-cv-05676. See Nationwide Ins. Co. of Columbus, Ohio v. Patterson, 953 F.2d 44, 45

(3d Cir. 1991).

       With respect to the order denying her Application for an Order to Show Cause

why the Court should not issue a sanction of official attorney misconduct, Robinson

simply asserts that the District Court “ignor[ed] the import of the Affidavit” she attached

to her application. See Informal Br. at 20. The District Court, however, specifically


Russell, 551 U.S. 205, 214 (2007). The denial of Robinson’s motion to reopen the
proceeding and replace the arbitrator, on the other hand, is arguably not a final order
within the meaning of § 1291. As the District Court noted, Robinson may challenge any
determination made in the arbitration proceeding – including any inappropriate conduct
or unfair practices on the part of the arbitrator – in a motion to confirm or deny the
arbitration award once an award is made. Robinson will then have an opportunity to
appeal any adverse decision rendered by the District Court.

                                              8
noted in its order that it “reviewed the papers filed by [Robinson]” before concluding that

she had not demonstrated that her request should proceed in an expedited fashion. See

App. 123. Having reviewed the pertinent portion of the record, we cannot conclude that

the District Court committed any error in concluding that Robinson failed to demonstrate,

as required by L. Civ. R. 65.1, that emergency relief was warranted. If Robinson desired

to pursue her claims of attorney misconduct, she was simply required to do so in

accordance with the District Court’s motion practice under the local rules.

       Robinson also seeks to challenge the District Court’s decision dismissing her

complaint in No. 14-cv-05676 pursuant to Fed. R. Civ. P. 12(b)(6), denying her leave to

amend the complaint, and denying her motion to consolidate as moot. However, we

cannot reach the merits of these issues as we do not have jurisdiction under 28 U.S.C. §

1331 to review the District Court’s order entered on January 21st. As we held some time

ago, “[i]f an appeal is taken only from a specified judgment, the court does not acquire

jurisdiction to review other judgments not specified or ‘fairly inferred’ by the Notice.”

Sulima v. Tobyhanna Army Depot, 602 F.3d 177, 184 (3d Cir. 2010) (citing Elfman

Motors, Inc. v. Chrysler Corp., 567 F.2d 1252, 1254 (3d Cir. 1977)). Of course, given

the liberal construction we afford notices of appeal, we have also held that “we can

exercise jurisdiction over orders not specified in the Notice of Appeal if: ‘(1) there is a

connection between the specified and unspecified orders; (2) the intention to appeal the

unspecified order is apparent; and (3) the opposing party is not prejudiced and has a full

opportunity to brief the issues.’” Id. (quoting Polonski v. Trump Taj Mahal Assocs., 137
                                              9
F.3d 139, 144 (3d Cir. 1998)) (internal citation omitted).

        We would be hard-pressed to conclude that these conditions are satisfied here.

There is little, if any, connection between the collateral-type order addressing Robinson’s

application for a show cause order regarding attorney misconduct and the District Court’s

subsequent order dismissing the action for failure to state a claim. Additionally, the

entirety of the text of Robinson’s notice of appeal is limited to the January 8th order;

thus, her intent to appeal the final order entered on January 21st is not apparent from the

face of that document. Moreover, although Robinson references the January 21st

decision in her Informal Brief and an appellate court may treat a filing styled as a brief as

a notice of appeal, her brief is not a timely filing under Fed. R. App. P. 4. See Smith, 502
U.S. at 248-49. Therefore, even considering the liberal application of Rule 3, we

conclude that we do not have jurisdiction to review the District Court’s order entered

January 21st, as Robinson did not file a proper notice of appeal with respect to this

decision.

        Given the foregoing, we determine that the scope of the appeal is limited to the

order entered January 8, 2015, and will affirm District Court’s denial of Robinson’s

application for an Order to Show Cause.3




3
    Appellee’s motion to file a supplemental appendix is granted.
                                             10